Citation Nr: 1404503	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma claimed as skin cancer, to include exposure to herbicides.  

2.  Entitlement to service connection for actinic keratoses claimed as skin problems, to include exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's Appellant Brief and updated VA medical center outpatient treatment records are located in Virtual VA.  

This case was previously before the Board.  In June 2009, the Board remanded for a VA examination.  In December 2011, the Board remanded for the RO to consider the Veterans Health Administration opinion before readjudication.  These remand instructions were completed and the case now returns to the Board.  


FINDINGS OF FACT

1.  The Veteran has current disabilities of basal cell carcinomas and actinic keratoses.  

2.  Basal cell carcinoma and actinic keratosis are not on the list of disabilities afforded presumptions by exposure to Agent Orange.  

3.  Basal cell carcinoma and actinic keratosis are not shown to be related to service or any in-service occasion or event.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection to basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection to actinic keratosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in September 2007 and October 2009.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to determine service connection for a loss of balance disorder.  

Merits of the Claim

The Veteran seeks service connection for basal cell carcinomas and actinic keratoses.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection have not been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; Ischemic heart disease; all chronic B-cell leukemias; multiple myeloma;  non-Hodgkin's lymphoma; Parkinson's disease, Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104(a).  In addition, the Board must consider all information and lay medical evidence.  38 U.S.C.A. § 5107(b).  In doing so, it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, VA outpatient treatment records and private medical records.  

The Veteran's entry and separation examination show no skin problems.  There is a treatment note in January 1970 that he had warts on his fingers.  

The Veteran was afforded a VA examination in September 2007.  There, the Veteran reported that his earliest skin problems were in the 1980s.  The examiner diagnosed actinic keratoses, stating that there what no acne or chloracne present.  The examiner did not give an etiological opinion.  

The Veteran sought VA medical center care for his skin.  He routinely went to receive cryogenic treatment and biopsies for his skin issues.  He was noted to have basal cell carcinoma and actinic keratoses.  No nexus opinions were given for his disabilities.  

The Veteran also sought private medical care for his skin disabilities as early as 1991.  He underwent a forehead biopsy and was diagnosed with squamous cell carcinoma and actinic keratoses.  He was treated by freezing, burning or surgically removing potentially dangerous areas on his skin.  

The VA also received two buddy statements in December 2007, one from B.G. and another from D.C.  In these statements, both said that the Veteran only began to experience his skin problems after his service.  

At the Veteran's hearing, the Veteran stated that he was a truck driver in service and that in the course of driving in South Vietnam, he was exposed to Agent Orange.  He reported that he did not have any skin problems or sunburns in service, but that he was constantly outside without a shirt.  He also stated that he was not exposed to much sun after service because he worked in a factory.  He reported that he was diagnosed with skin issues about 20 years after service.  At the hearing, the Veteran also submitted several articles relating to the dangers of dioxin exposure, the higher likelihood of cancer for those exposed to herbicides and an article about skin cancer stating that exposure to environmental hazards, including herbicides, increased the risk for skin cancer.  

The Veteran was afforded another VA examination in October 2009.  The examiner noted that the Veteran had a skin disability affecting 30 percent of his total body area and 50 percent of the exposure area.  The examiner diagnosed actinic keratoses and basal cell carcinomas.  The Veteran reported that he did not have any sunburns or skin issue in Vietnam.  He conceded moderate sun exposure, but no burns, after service.  The examiner explained that though there is a proven relationship between Agent Orange and chloracne, there is no evidence of an association between Agent Orange exposure and the Veteran's disabilities.  Therefore, the examiner stated that he could not relate the Veteran's service and disabilities without speculation.  

A Veteran's Health Administration outside medical opinion was solicited.  The doctor providing the opinion stated that most sun exposure occurs before the age of 18.  He also noted that the Veteran's disabilities often have a delayed onset from sun exposure.  The doctor stated that it is often impossible to assign any specific period of sun exposure in a given patient to future disabilities.  He noted that the Veteran had a relatively short service period, compared to typical childhood exposure accumulation and that the Veteran had previously conceded additional exposure after service.  For those reasons, the doctor opined that the Veteran's disabilities were less likely than not related to service.  

The Veteran served in Vietnam as a truck driver, as verified by his service records.  Therefore, the Veteran is conceded to have been exposed to herbicides including Agent Orange.  The Veteran was also noted to have skin warts on his hand in service, but these were not noted on his separation examination.  The exposure to herbicides creates a path to a presumptive service connection.  

The Veteran was diagnosed with basal cell carcinomas and actinic keratoses by private and VA medical providers.  Therefore, the Veteran has a current disability.  To be entitled to service connection, there must also be a nexus between the onset of the disability and his service.  

There is a presumption of service connection for the certain diseases based on herbicide exposure, as was set out above.  Basal cell carcinoma and actinic keratoses are not included in the regulation.  Therefore, the Board cannot award a presumptive service connection.  The Veteran submitted articles at his Travel Board hearing.  These articles dealt with the dangers of dioxins, cancer rates of exposed Veterans and the increased danger of cancer from dioxins.  Unfortunately, these articles are not specific to the Veteran's situation.  Furthermore, the skin disabilities at issue in this case are not on the presumptive nexus list provided by 38 C.F.R. § 3.309(e).  Therefore, the Board cannot award service connection on this basis.  

The Board must also consider direct service connection for the Veteran's disabilities.  The Veteran has given statements at his hearing and elsewhere stating that he was not exposed to the sun as a child, never going swimming and never wearing shorts.  He further stated that before and after service he worked in factories, minimizing his exposure to the sun.  He reported that his exposure to the sun was mostly in service because he constantly worked without his shirt.  While the Veteran is competent to state these events because he personally experienced them, the Board finds that his statements regarding his lack of sun exposure outside of service not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In his October 2009 VA examination, the Veteran conceded moderate sun exposure after his return from service.  This statement undermines the evidence he gave about a lack of sun exposure.  Because of the facial implausibility of never being exposed to the sun as a child and the Veteran's contradictory evidence concerning his post-service sun exposure, these statements are not found to be credible.  

Both the October 2009 examiner and the September 2011 opinion give a negative etiology.  The October 2009 examiner based his opinion on the lack of medical association between the Veteran's disabilities with Agent Orange, while the September 2011 opinion is based on generally accepted medical evidence that the majority of sun exposure is before age 18, the Veteran's relatively short service period and his conceded post-service exposure.  Therefore, there is no medical nexus between the Veteran's service and his current disabilities.  

There is also no lay nexus between the Veteran's service and his current skin disabilities.  Though he is competent to give evidence of his symptoms, in the instant case he is not competent to give an etiological opinion on his disability.  Determining the etiology of the disabilities is a complicated medical question.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter, and therefore his opinion as to the etiology of his disease is not competent evidence in this particular case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Board does not require medical evidence, only competent evidence.  In this particular case, the lay evidence is not competent as to causation.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While the Board has carefully reviewed the record, we conclude that the preponderance of the evidence is against the claim.  The Board has considered the benefit of the doubt rule in this case, but as the Veteran's skin disabilities are not presumed to be related to service by 38 C.F.R. § 3.309(e), both medical opinions give negative etiologies and the Veteran is not competent to give a lay nexus, the evidence is not in equipoise, and there is no basis to apply the benefit of the doubt rule.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a basal cell carcinoma and actinic keratoses cannot be granted.  


ORDER

Entitlement to service connection for basal cell carcinoma claimed as skin cancer is denied.  

Entitlement to service connection for actinic keratosis claimed as skin problems is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


